[Cite as Kukkonen v. Kukkonen, 2014-Ohio-978.]


                                 IN THE COURT OF APPEALS

                              ELEVENTH APPELLATE DISTRICT

                                  TRUMBULL COUNTY, OHIO


CHRISTINA KUKKONEN,                              :       MEMORANDUM OPINION

                 Plaintiff-Appellee,             :
                                                         CASE NO. 2013-T-0108
        - vs -                                   :

ERIK KUKKONEN,                                   :

                 Defendant-Appellant.            :


Civil Appeal from the Court of Common Pleas, Domestic Relations Division, Case No.
2010 DR 345.

Judgment: Appeal dismissed.


Thomas E. Schubert, 138 East Market Street, Warren, OH               44481 (For Plaintiff-
Appellee).

Christopher A. Maruca, The Maruca Law Firm, LLC, 201 E. Commerce Street, #316,
Youngstown, OH 44503 (For Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     On November 6, 2013, appellant, Erik Kukkonen, by and through counsel

of record, filed a notice of appeal from an October 15, 2013 entry of the Trumbull

County Court of Common Pleas, Domestic Relations Division.

        {¶2}     In the October 15, 2013 judgment entry, the trial court found appellant in

contempt and sentenced him to ten days in jail. The jail sentence was held in abeyance

pending a compliance hearing before the judge to be held on November 14, 2013. To
date, no hearing has occurred. It is from that entry that appellant filed his notice of

appeal on November 6, 2013.

       {¶3}   On January 8, 2014, appellee filed a motion to dismiss. In her motion,

appellee alleges that the order appealed from is not a final appealable order.

       {¶4}   No brief in opposition to the motion to dismiss has been filed.

       {¶5}   We must determine whether the order appealed from is a final appealable

order. According to Section 3(B)(2), Article IV of the Ohio Constitution, a judgment of a

trial court can be immediately reviewed by an appellate court only if it constitutes a “final

order” in the action. Estate of Biddlestone, 11th Dist. No. 2010-T-0131, 2011-Ohio-

1299; Germ v. Fuerst, 11th Dist. No. 2003-L-116, 2003-Ohio-6241, ¶ 3. If a lower

court’s order is not final, then an appellate court does not have jurisdiction to review the

matter and the matter must be dismissed. Gen. Acc. Ins. Co. v. Ins. Co. of N. Am., 44

Ohio St.3d 17, 20 (1989). For a judgment to be final and appealable, it must satisfy the

requirements of R.C. 2505.02 and, if applicable, Civ.R. 54(B).

       {¶6}   Contempt of court consists of two elements. The first element is a finding

of contempt, and the second one is the imposition of punishment. Lundy v. Lundy, 11th

Dist. No. 2011-T-0110, 2012-Ohio-2007, ¶ 3. An order of contempt is final only after

both elements have been satisfied.       Hague v. Hague, 11th Dist. No. 2008-A-0069,

2009-Ohio-6509, ¶ 23.

       {¶7}   In the present case, the trial court found appellant to be in contempt of

court, but the sentence on the contempt was held in abeyance. Since the appealed

entry contains a reference to a hearing for the imposition of the sentence if the contempt

is not purged, it is evident that the trial court intends on conducting further proceedings




                                             2
before the contempt issue is concluded. Therefore, the second element of contempt

has not occurred; namely, a finding by the trial court that the contemnor has failed to

purge himself and an actual imposition of a penalty or sanction.

       {¶8}   Hence, because there is another order to be entered on the contempt

issue, the original citation is not yet final.   At this point, the contempt order is still

conditional and not ripe for review. Kimani v. Nganga, 11th Dist. No. 2009-L-160, 2009-

Ohio-3796, ¶ 4.

       {¶9}   Based upon the foregoing analysis, appellee’s motion to dismiss is

granted, and this appeal is hereby dismissed for lack of a final appealable order.

       {¶10} Appeal dismissed.



TIMOTHY P. CANNON, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                             3